TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00704-CR




                                  Fabian Ramirez, Appellant

                                                v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
          NO. 0951099, HONORABLE LARRY FULLER, JUDGE PRESIDING



PER CURIAM

               Fabian Ramirez seeks to appeal from judgments of conviction for aggravated sexual

assault of a child and indecency with a child by contact. The sentences were imposed on July 19,

2000. An attorney was appointed to represent appellant on appeal on September 19, 2000, and

she filed notice of appeal on October 13, 2000. The notice of appeal states that a motion for new

trial was filed on August 18, 2000. The motion for new trial does not appear in the clerk’s record

and we are advised by the clerk that no motion for new trial was filed.

               A copy of the motion, styled “pro se motion for new trial” has been furnished to

the Court. The motion was signed by appellant and does not bear the district court’s file mark.

The motion states that it was prepared by an attorney, and the attorney’s signature appears below

the certificates of presentment and service (which reflect that the motion was hand-delivered to

the trial court and district attorney on August 18, 2000).
               On this record, we must conclude that the appeal was not timely perfected. See

Tex. R. App. P. 26.2. Under the circumstances, we lack jurisdiction to dispose of the purported

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.

1996).

               The appeal is dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: February 15, 2001

Do Not Publish




                                                2